Per Curiam.
There was sufficient competent evidence justifying the finding by the jury that the defendant Yannuzzi was the owner of the automobile causing the accident. But the alleged report of the accident, made to the sheriff by the driver of the ear, was hearsay as to the said defendant and its admission in evidence was harmful error in viev of the sharp dispute as to the ownership of the ear. Cochrane, P. J., Van Iiirk, Hinman, McCann and Davis, JJ., concur. Judgment reversed, on the law, and new trial granted, with costs to the appellant to abide the event.